Broyles, C. J.
1. Under the facts of the ease it was not error for the judge to fail to charge the law of justifiable homicide in defense of property or habitation.
2. The evidence and portions of the defendant’s statement to the jury authorized the charge upon the law of mutual combat and voluntary manslaughter, and the charge was not erroneous for any reason assigned.
2. The verdict was authorized by the evidence, and the overruling of the motion for a new trial was not error.

Judgment affiimed.


Luke and Bloockvorih, JJ., concur.